(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
*964Vista la moción radicada por The Federal Land Bank of Baltimore, demandado y apelado, solicitando se desestime el presente re-curso por estar el demandante impedido de apelar,' por razón de ha-ber aceptado las alegaciones de la contrademanda, y además por ser dicho recurso enteramente frívolo;
POR cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de Guayama, sometida en apoyo de la moción, apa-rece que al ser llamado el caso para vista las partes sometieron a la corte inferior una estipulación por la cual el demandado admitió las alegaciones de la demanda y el demandante admitió las alegaciones de la contrademanda;
Bok cuanto, examinadas las alegaciones de la demanda y las de la contrademanda, admitidas por el demandante apelante, es preciso, llegar a la conclusión de que la corte sentenciadora estaba obligada a dictar sentencia en la forma en que lo hizo;
Bor cuanto, la parte demandante no compareció a la vista de la moción ni ha sometido a nuestra consideración alegación alguna de-mostrativa de que el recurso sea meritorio;
Bor do tanto, se desestima éste por frívolo.